Citation Nr: 1709943	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This matter came to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in November 2013 and February 2015.



FINDING OF FACT

The weight of the evidence is against a finding that a chronic left ankle disability manifested during service or is otherwise related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above claim has been accomplished.  Through a notice letter dated in June and July 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  The letter satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records and VA and private treatment records and lay statements from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination regarding his service connection claim in December 2013 and an addendum opinion was proffered in April 2015 which is discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

In the November 2013 Board Remand, the Board requested clarification and consideration of the possibility of a preexisting disability due to x-ray findings of an old avulsion fracture and a report indicating an old healed fracture of the left ankle.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease. 

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

The Veteran essentially contends that he has a left ankle disability due to an in-service injury.  The Veteran reports that during basic training, his boot rubbed against his ankle while running, which caused swelling and redness; and, resulted in a week at the hospital.  06/03/2010 VA 21-4138 Statement in Support of Claim.

A March 1979 Report of Medical Examination makes no notation of an ankle injury or disability; his 'lower extremities' were clinically evaluated as normal.  06/03/2010 STR-Medical-Photocopy at 4.  The Report of Medical History, however, reflects a history of an old healed fracture of the left ankle.  Id. at 8.  

Service treatment records reflect that the Veteran was treated for edema and cellulitis of the left ankle in-service in January 1980.  Id. at 10, 22.

A June 1986 Report of Medical History reflects the Veteran's report that during service he was treated for a swollen ankle due to his boots not having a "right fit."  He also reported a fracture of the left foot that occurred at age 6 years old.  Id. at 15.

An April 1990 Report of Medical Examination reflects that his 'lower extremities' were clinically evaluated as normal.  Id. at 17.  On an April 1990 Report of Medical History he reported that he had "tentanitus in my foot;" the examiner noted 'no sequella.'  Id. at 20.  

Initially, the Board finds that the presumption of soundness attaches with respect to the Veteran's claimed left ankle disability as his lower extremities were clinically evaluated as normal and no left ankle disability was noted at the time of the March 1979 examination.  38 C.F.R. § 3.304(b).  The Board finds that the notations regarding a history of left ankle fracture do not constitute a notation.  Thus, the left ankle was sound upon examination, acceptance, and enrollment into service.  

Additionally, there is no clear and unmistakable evidence that a left ankle disorder pre-existed service.  Upon review of the record, a March 2015 VA examiner stated that it was not possible to state that a left ankle injury or disease clearly and unmistakably preexisted active service as the Veteran mentioned a left foot fracture at age 6 years.  There is no contrary opinion of record.  Thus, while the Veteran has variously reported a history of an old healed fracture of the left ankle and a fractured left foot and there is x-ray evidence of an old avulsion fracture, such does not constitute evidence of a preexisting left ankle disability as his lower extremities were clinically evaluated as normal prior to entry into service.  Likewise, the examiner stated that it would be speculation that his military basic training could have exacerbated any predisposing (pre-service) ankle condition, but there is no evidence to prove this.  Thus, the Board will procced with review as to whether the Veteran has a left ankle disability that is due to active service.  

A December 2010 VA examiner provided a negative opinion regarding a link between an in-service injury and the ankle condition complained of by the Veteran.  The examiner found no current diagnoses.  An x-ray was conducted with two views of the left ankle.  The location of the Veteran's pain was not indicated.  Soft tissue swelling was absent, joint spaces were normal and no fractures were seen.  The physical examination and x-ray findings were all found to be normal.  12/23/2010 Medical Treatment Record-Government Facility.

In support of his claim, the Veteran submitted private treatment records from Moore Regional Hospital, which show that the Veteran was treated for a left foot pain in November 2011 after his foot was run over by a vehicle.  X-rays were taken of the left foot and 3 views were negative for acute fractures or dislocation.  However, it was also noted that a smooth, well-corticated 1 cm opacity arose from the medial malleolus (tibia fracture on the ankle), which the reviewer opined favored remote trauma or united apophysis.  The impression recommended a clinical correlation to the medial malleolus.  The physician's interpretation of the x-rays identified an old avulsion fracture of the distal tibia and calcifications along the second and third metatarsals.  The Veteran's diagnosis was a foot injury not otherwise specified and he was reported as medically stable at the time of discharge.  03/20/2012 Medical Treatment Record-Non-Government Facility.

Due to the fact that the history of a fracture prior to service was not noted in the report of his December 2010 VA examination raised concern as to the adequacy of the examination, thus the Veteran was afforded another VA examination.

In December 2013, the Veteran underwent a VA examination.  The Veteran reported that he injured his left ankle during service while running.  He recalled being evaluated but does not recall a diagnosis.  He reported intermittent sharp pain with prolonged standing.  He reported that he fractured his left foot in the first grade.  He did not recall fracturing his ankle in the past.  He did not recall any residual symptoms from the remote foot fracture.  He reported that his wife ran over the left foot and ankle with her car approximately two years prior.  He was evaluated but did not recall a diagnosis.  The examiner diagnosed fracture, left ankle, remote past.  The examiner noted that during service the Veteran developed cellulitis involving the skin over the left ankle that resolved without sequelae.  The examiner explained that cellulitis is a skin condition and not an ankle condition per se.  The examiner stated that there is no other documentation of any complaint of, or treatment for, the left ankle during service.  Until recently, there was also no evidence of periodic evaluation/treatment for ankle pain following service.  As detailed, the Veteran reported having a foot and ankle injury in 2011.  A radiograph obtained at the time demonstrated evidence of prior remote trauma, but there were no significant degenerative changes.  The examiner stated that the clinical evaluation was unremarkable.  The examiner found no evidence of a current chronic left ankle condition.  12/16/2013 C&P Exam.

Likewise, the March 2015 VA examiner opined that it is less likely than not that he currently has any left ankle disorder that can be linked to injury or disease in service.  The examiner explained that this is because the only documented injury to the left ankle during service was 'left ankle cellulitis' which is unlikely to cause long-standing ankle joint problems as explained by the December 2013 VA examiner.  Also, the examiner stated that there is no documented evidence for an ongoing active ankle condition to prove that his service related left ankle cellulitis caused long term problems with his ankle or led to a chronic left ankle condition.  

In the absence of proof of a current chronic disability affecting the left ankle there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence that in-service cellulitis of the left ankle, which is actually a skin condition, resulted in a chronic, orthopedic left ankle disability, the Board must conclude the Veteran does not currently suffer from such a disability.  Despite the fact that x-rays reflect an old avulsion fracture of the distal tibia, the evidence of record does not reflect that any such fracture was sustained in service, nor resulted in a chronic left ankle disability.  

The Board finds that the December 2013 and April 2015 VA examiners' opinions are the most probative of record as both were based on a review of the evidence and clear rationales are provided in support of the conclusions.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions to be probative and material to the Veteran's service connection claim.  Based on the examiners' opinions, the Board concludes that the Veteran does not have a current chronic left ankle disability due to his period of active service.  There is no contrary opinion of record. 

The Board has given consideration to the lay contentions of the Veteran, documented in his service treatment records, and post-service statements, to include those documented in post-service treatment records.  In light of his lay assertions, and given the complexity of the medical question involved, opinions were sought which does not provide the basis for granting service connection based on incurrence of a chronic disability in service.  The medical evidence and opinions outweigh the lay contentions of the Veteran.

For these reasons, the preponderance of the evidence is against the claim and entitlement to service connection for a left ankle disability is not warranted.


ORDER

Entitlement to service connection for a left ankle disorder is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


